Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150395                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  In re Application of CONSUMERS ENERGY                                                               Richard H. Bernstein,
  COMPANY for Reconciliation of 2009 Costs                                                                            Justices
  __________________________________________
  TES FILER CITY STATION LIMITED
  PARTNERSHIP,
             Appellant,
  v                                                                 SC: 150395
                                                                    COA: 305066
                                                                    Public Service Commission:
  CONSUMERS ENERGY COMPANY,                                            00-015675
          Petitioner-Appellee,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION
  and ATTORNEY GENERAL,
            Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 25, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing when the Michigan Department of Environmental Quality’s administrative
  rules requiring generators to purchase NOx allowances were “implemented,” as that term
  is used in MCL 460.6a(8). The parties should not submit mere restatements of their
  application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2015
           t0602
                                                                               Clerk